On Petition for Rehearing.
In his petition defendant believes he has uncovered an omission ■ in the opinion in that it is not decisive of all the questions presented.
It is claimed that we took the position that the applicable Illinois statute requires that the chattel mortgage, bill of sale, and option to repurchase be set aside in accordance with' the prayer of Count 1, but that the sufficiency of the cause of action in Count 2, which sought damages for conversion of the property, was not reached by the District Court and, while raised here initially, was not considered by this court. It is true we were content to consider only the allegations in Count 1, but, as will be shown, no error was committed.
The defendants’ motion to dismiss the complaint which was sustained by the trial court stated in part: “The complaint herein fails to state a claim upon which relief can be granted.” The District Court thereby rejected the allegations in Count 2 as specifically as the allegations in Count 1, and it is incorrect for the defendants to say as they do that the point of Count 2 arose for the first time in this court. Upon appeal both counts were before this court just as they were before the District Court. Moreover, an examination of the complaint discloses that an identical cause of action is set out in the two counts due to an incorporation in Count 2 of the principal allegations of Count 1. They are distinguished only by the remedies sought. Count 1 prays that the documents in question be set aside, and Count 2 prays that, the property having been illegally appropriated, a judgment against defendants for its value be entered.
It is logical that the District Court in emphasizing its rejection of the allegations of Count 1 necessarily did not repeat itself in rejecting the allegations of Count 2. The opinion of this court likewise confined itself to a consideration of the allegations of Count 1. It is clear, however, that the allegations of Count 2 were held sufficient by this court and an order will be so entered.
The petition for rehearing is denied.